                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   READY SEAFOOD CO.,                                       CASE NO. C20-5846-JCC
10                               Plaintiff,                   ORDER
11             v.

12   WESTLAKE SEAFOOD, LLC,

13                               Defendant.
14

15             This matter comes before the Court on Plaintiff Ready Seafood Co.’s motion for default
16   judgment (Dkt. No. 10). Having thoroughly considered the motion and the relevant record, the
17   Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
18   herein.
19   I.        BACKGROUND
20             On August 21, 2020, Plaintiff Ready Seafood Co. filed a complaint alleging that it sold
21   over $90,000 dollars of lobster to Defendant Westlake Seafood LLC, but Westlake paid only
22   $5,000 of the balance. (See Dkt. No. 1 at 2.) Ready Seafood served Westlake’s registered agent
23   with the summons and complaint by personal service on August 27, 2020. (See Dkt. No. 4.)
24   Therefore, Westlake’s deadline to respond to the complaint was September 17, 2020. Fed. R.
25   Civ. P. 12(a)(1)(A)(i).
26             Westlake’s registered agent, who does not appear to be a lawyer, mailed an answer


     ORDER
     C20-5846-JCC
     PAGE - 1
 1   denying most of the allegations in the complaint to Ready Seafood’s attorney on September 13,

 2   2020. (See Dkt. Nos. 7 at 7–9, 10 at 3.) Westlake has not formally appeared in this matter—

 3   through counsel or otherwise—and has not filed the answer with the Court. The Clerk entered

 4   default on September 28, 2020. (See Dkt. Nos. 5, 8.) Later that day, Ready Seafood served the

 5   order of default on Westlake by mail. (Dkt. No. 9.)

 6          Ready Seafood moved for a default judgment 30 days later and served Westlake with the

 7   motion and supporting documents by mail that same day. (See Dkt. Nos. 10 at 11, 11 at 3, 12 at

 8   4.) Westlake did not appear or respond. A few weeks later, the Court ordered Ready Seafood to
 9   show cause why the Court should not dismiss this matter for lack of subject-matter jurisdiction
10   by filing an amended complaint that properly alleged subject-matter jurisdiction. (See Dkt. No.
11   13.) Ready Seafood filed an amended complaint that cured the deficiencies the Court identified
12   the next day. (See Dkt. No. 14.) Westlake still has not appeared or responded to any of Ready
13   Seafood’s filings.
14   II.    LEGAL STANDARD

15          The Court may enter a default judgment at its discretion. Aldabe v. Aldabe, 616 F.2d

16   1089, 1092 (9th Cir. 1980). When determining whether to enter a default judgment, the Court

17   may consider:

18          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
19          substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at
            stake in the action; (5) the possibility of a dispute concerning material facts; (6)
20          whether the default was due to excusable neglect, and (7) the strong policy
            underlying the Federal Rules of Civil Procedure favoring decisions on the merits.
21

22   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). “[U]pon default the factual allegations
23   of the complaint, except those relating to the amount of damages, will be taken as true.” Geddes
24   v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).
25   //
26   //


     ORDER
     C20-5846-JCC
     PAGE - 2
 1   III.      DISCUSSION

 2       A. Merits of Plaintiff’s Claim, Sufficiency of the Complaint, and Possibility of a
 3          Dispute of Material Fact
               The three Eitel factors related to the merits of Ready Seafood’s claims all weigh in favor
 4
     of entering a default judgment here. 1 After a party defaults, the Court accepts “the factual
 5
     allegations of the complaint, except those relating to the amount of damages, . . . as true.”
 6
     Geddes, 559 F.2d at 560. Therefore, if the factual allegations in Ready Seafood’s complaint,
 7
     accepted as true, show that Westlake “is liable for the misconduct alleged,” then the complaint is
 8
     sufficient, Westlake is barred from disputing those factual allegations, and Ready Seafood has
 9
     established the merits of its claim. Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 678
10
     (2009).
11
               “[A]n account stated [is] ‘a manifestation of assent by debtor and creditor to a stated sum
12
     as an accurate computation of an amount due the creditor.’” Sunnyside Valley Irr. Dist. v. Roza
13
     Irr. Dist., 877 P.2d 1283, 1284 (Wash. 1994) (quoting Restatement (Second) of Contracts §
14
     282(1)). “[I]t is an admission by each party of the facts asserted and a promise by the debtor to
15
     pay the sum indicated.” Id. The manifestation of assent need not be explicit and “may be implied
16
     from the circumstances and acts of the parties.” Shaw v. Lobe, 108 P. 450, 451 (Wash. 1910). “A
17
     party’s retention without objection for an unreasonably long time of a statement of account
18
     rendered by the other party is a manifestation of assent.” Restatement (Second) of Contracts §
19
     282(1).
20
               Ready Seafood alleges it sold over 15,000 pounds of lobster to Westlake on November
21
     16, 2018 and November 19, 2018, but Westlake paid only $5,000 of the $90,570.09 price. (Dkt.
22
     No. 14 at 2–8.) Ready Seafood further alleges that it “sent the November 23, 2018 invoice to
23
     [Westlake]” in November 2018, “21 months” before Ready Seafood filed the original complaint
24

25
     1
      The merits of Plaintiff’s claims, the sufficiency of the complaint, and the possibility of a
26   dispute of material fact.

     ORDER
     C20-5846-JCC
     PAGE - 3
 1   in this matter, and Westlake never disputed that it owes the amount of the invoice. 2 (Dkt. No. 1

 2   at 3.) Therefore, the complaint alleges, Ready Seafood has established an account stated because

 3   Westlake retained the invoice for an unreasonable amount of time and never objected. (Dkt. No.

 4   14 at 3.) The Court agrees that these facts, accepted as true, suffice to establish an account stated.

 5          For reasons that are unclear, Ready Seafood does not allege that it sent the other three

 6   invoices to Westlake or how long Westlake retained them. Even so, it is reasonable to infer from

 7   the allegations in the complaint that Ready Seafood sent the other three invoices to Westlake in

 8   November 2018. See Doe v. United States, 419 F.3d 1062 (9th Cir. 2005) (In addition to treating
 9   a plaintiff’s factual allegations as true, the Court must “draw[] all reasonable inferences from the
10   complaint in [the plaintiff’s] favor.”). First, the complaint alleges that Westlake has not disputed
11   the amount due on any of the invoices. (See Dkt. No. 14 at 3.) The Court infers from that
12   allegation that Ready Seafood sent the other three invoices to Westlake. Otherwise, Westlake
13   would have no reason to dispute them, and its failure to do so would be irrelevant. Next, one
14   invoice contains a “printed” date that differs from the order date, which suggests that the
15   invoices were, in fact, printed. (Dkt. No. 14 at 6.) The Court infers that the purpose of printing
16   the invoices was to send them to Westlake. Ready Seafood’s allegation that it sent the November
17   23, 2018 invoice to Westlake in November 2018—i.e., within seven days of the “printed” date—
18   suggests that Ready Seafood generally sent the invoices shortly after printing them. (Dkt. No. 14

19   at 5–9 (showing remaining invoices were printed on November 19 and November 21).)

20   Therefore, accepting the allegations in the complaint as true and drawing all reasonable

21   inferences from those allegations in Ready Seafood’s favor, the Court concludes that Ready

22   Seafood adequately pled its account stated claim. Because the Court concludes that Ready

23   Seafood stated a claim for account stated, it need not address Ready Seafood’s claim for open

24   account, which is asserted only “in the alternative.” (Dkt. No. 14 at 3.)

25
     2
       Ready Seafood repeats this “21 months” allegation in the Amended Complaint that was filed
26   later but the Court understands that to be an error. (See Dkt. No. 14 at 3.)

     ORDER
     C20-5846-JCC
     PAGE - 4
 1      B. Remaining Factors

 2          All but one of the remaining factors weigh in favor of entering a default judgment. First,

 3   Ready Seafood would be prejudiced if the Court were not to enter a default judgment because it

 4   would be without a remedy. See Microsoft Corp. v. Lopez, 2009 WL 959219, slip op. at 2 (W.D.

 5   Wash. 2009). Second, on this record, there is no evidence that Westlake’s failure to appear is

 6   justified by excusable neglect. It has been several months since Ready Seafood originally served

 7   Westlake and Westlake still has not appeared. Third, the amount of money at stake is

 8   proportional to the harm caused: it is the amount of the unpaid invoices and interest. Finally, the
 9   general policy in favor of deciding cases on the merits always weighs against entering a default
10   judgment, but where, as here, the defendant has failed to appear despite notice and more than
11   adequate time to do so, it is unlikely that denying Ready Seafood’s motion would facilitate
12   resolution on the merits.
13      C. Damages
14          Having concluded that Ready Seafood’s allegations suffice to establish an account stated
15   and that a default judgment is warranted, the Court turns to its evidence of damages. “A default
16   judgment must not differ in kind from, or exceed in amount, what is demanded in the pleadings.”
17   Fed. R. Civ. P. 54(c). A party seeking a default judgment must “provide a concise explanation of
18   how all amounts were calculated, and . . . support this explanation with evidence establishing the

19   entitlement to and amount of the principal claim, and, if applicable, any liquidated damages,

20   interest, attorney’s fees, or other amounts sought.” W.D. Wash. Local Civ. R. 55(b)(2)(A). The

21   Court may enter a default judgment for damages without a hearing if “the amount claimed is a

22   liquidated sum or capable of mathematical calculation.” Davis v. Fendler, 650 F.2d 1154, 1162

23   (9th Cir. 1981).

24          Ready Seafood seeks $85,570.09 in principal and 9% prejudgment interest. (Dkt. No. 14

25   at 4.) The company provided evidence that appears to substantiate its request for $85,570.09 in

26   principal but its explanation of how it arrived at that total does not match the evidence it


     ORDER
     C20-5846-JCC
     PAGE - 5
 1   submitted in support of its damages request. Further, Ready Seafood never explains why it is

 2   entitled to 9% prejudgment interest or how the interest accrues. Therefore, the Court exercises its

 3   discretion to DENY the motion for default judgment. The Court will give Ready Seafood one

 4   final opportunity to amend the complaint and provide the relevant supporting evidence. If the

 5   second amended complaint or motion are defective, the Court will enter a default judgment for

 6   the amount it determines is appropriate based on the evidence before it.

 7            Ready Seafood alleges in the complaint that the four invoices it sent to Westlake add up

 8   to a total balance owed of $90,570.09, Westlake paid $5,000 in July 2020, and then failed to pay
 9   the rest. (Dkt. No. 14 at 2–3.) Nolan Rusk, Ready Seafood’s Manger of Accounts Receivable,
10   submitted a declaration confirming that is what happened in which he explains that he
11   remembers the $5,000 payment because it “was made in July 2020 in response to
12   correspondence [he] sent to Westlake Seafood.” (Dkt. No. 12 at 2.) Accordingly, counsel for
13   Ready Seafood calculated the prejudgment interest Westlake allegedly owes in two periods: the
14   first period applies the 9% interest rate to the full $90,570.09 owed and the second period applies
15   the rate to only $85,570.09 in principal. 3 (See Dkt. Nos. 11 at 2, 11-1 at 6.).
16            The problem is that the documents Ready Seafood submitted to support its damages

17   calculation do not match its allegations. The four invoices Ready Seafood attached to the

18   complaint add up to a total balance of $118,320, not $90,570.09, and the “aged accounts

19   receivable detail” Mr. Rusk submitted with his declaration shows a $32,749.91 payment. (See

20   Dkt. Nos. 12 at 2, 12-1 at 5.) Subtracting that payment from $118,320 results in a total principal

21   balance of $85,570.09, which matches Ready Seafood’s request but is inconsistent with its

22   allegations in the complaint and leaves the Court unable to calculate the interest Westlake

23   allegedly owes. This discrepancy leaves the Court with a choice: enter default judgment for

24   $85,570.09 and deny Ready Seafood’s request for prejudgment interest or give Ready Seafood

25   one final opportunity to adequately support its request. Under the circumstances, although it will

26   3
         The Court cannot determine what the “9%” column means.

     ORDER
     C20-5846-JCC
     PAGE - 6
 1   cause further delay, the Court concludes it is better to send these issues back to Ready Seafood,

 2   particularly because the Court now has questions about the company’s factual allegations.

 3   IV.     CONCLUSION

 4           For the foregoing reasons, the Court DENIES Ready Seafood’s motion for default

 5   judgment and grants Ready Seafood leave to amend the complaint and submit additional

 6   evidence, if necessary, to support its damages calculation. If Ready Seafood wishes for the Court

 7   to award prejudgment interest, it must show that it is entitled to prejudgment interest and explain

 8   how it arrived at the requested rate and how the interest accrues. If Ready Seafood prefers to
 9   forego prejudgment interest and for the Court to enter default judgment now for only the
10   principal balance, Ready Seafood may file a notice on the docket. Regardless of what Ready
11   Seafood chooses, its amended or supplemental materials must be filed within 14 days of the date
12   of this order.
13

14           DATED this 21st day of June 2021.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C20-5846-JCC
     PAGE - 7
